Citation Nr: 0005654	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  95-22 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than October 4, 
1994, for the award of service connection for diabetes 
mellitus.  

2.  Entitlement to an initial rating for diabetes mellitus 
greater than 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from March 1984 to February 
1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for diabetes mellitus effective October 4, 
1994.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an earlier effective date has been 
developed. 

2.  The veteran was separated from service on February 23, 
1988, and he submitted a written application for VA medical 
treatment for diabetes on March 30, 1988.

3.  Resolving reasonable doubt in the veteran's favor, his 
March 30, 1988, application for medical benefits constituted 
an informal claim for service connection for diabetes 
mellitus.

4.  By a rating action in November 1988 the RO established 
that diabetes mellitus was a service-connected disability for 
purposes of treatment.  


CONCLUSION OF LAW

The assignment of an effective date of February 24, 1988, for 
the award of service connection for diabetes mellitus is 
warranted. 38 U.S.C.A. §§ 5110 (a), (b)(1) (West 1991); 38 
C.F.R. § 3.400 (b)(2) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records dated in December 1987, reflect a 
laboratory test outside the established reference range, with 
insulin indicated.  The veteran was separated from service 
because of disability, and he was entitled to disability 
severance pay.  

VA outpatient records dated in March 1988 show that the 
veteran requested treatment for diabetes mellitus.  VA 
clinical records dated in May 1988 reflect a history of 
diagnosis of diabetes mellitus in October 1987, at which time 
the veteran had been complaining of dry mouth, polyuria, 
increased frequency of micturition, and polydipsia.  

In accordance with his request for treatment in March 1988, 
the veteran signed a written application for "medical 
benefits," dated March 30, 1988, which reflected that he had 
honorable service and was retired from military service due 
to disability.  Of record is a VA Form 10-7131 dated in May 
1988, reflecting a request for adjudicative action for 
medical treatment.  In response to that request the RO in 
November 1988 established service connection for diabetes for 
hospital or outpatient treatment purposes.  The November 1988 
RO decision reflects that the veteran had been diagnosed with 
diabetes mellitus during service, and given a disability 
discharge due to that condition.  It was also reflected that 
he had been treated for diabetes approximately one month 
after discharge.  

Received on October 4, 1994, was the veteran's VA Form 21-
526, Veteran's Application for Compensation or Pension, 
submitted by the veteran, which led to the grant of service 
connection for diabetes mellitus in January 1995.  





Legal Analysis

The veteran's claim for an earlier effective date for 
diabetes mellitus is well grounded in that it is not 
inherently implausible. 38 U.S.C.A. § 5107(a).  The facts 
relevant to the issue have been properly developed, and the 
statutory obligation of the VA to assist the veteran in the 
development of his claim is satisfied. Id.  

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(a),(b)(1) (West 1991), which provides that the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release. See also 38 C.F.R. 
§ 3.400(b)(2) (1999) (to the same effect).  Otherwise, in 
cases where the application is not filed until more than one 
year from release of service, the effective date will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later. Id.

The veteran claims an earlier effective date for the award of 
service-connected compensation benefits for diabetes 
mellitus.  He contends that retroactive compensation benefits 
are warranted from the time of his separation from service.  
In this regard he argues that he was separated from service 
as a result of diabetes, and he reported to VA for treatment 
of the diabetes shortly after his active service ended.

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p).  A claim, 
whether "formal" or "informal," must be "in writing" in 
order to be considered a "claim" or "application" for 
benefits. Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 
1999).  An informal claim is any communication indicating an 
intent to apply for one or more benefits, and must identify 
the benefit sought. 38 C.F.R. § 3.155(a).   Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has explicitly stated that the "mere presence" of a 
diagnosis of a specific disorder in a VA medical report 
"does not establish an intent on the part of the veteran" 
to seek service connection for that disorder. See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. 38 C.F.R. § 3.155.  If an informal 
claim for an identified benefit is followed within one year 
by a formal claim for that benefit, the claim may be 
considered filed as of the date of receipt of the informal 
claim. Id.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits. 38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a). See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  However, VA's 
duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed. See Brannon, 12 
Vet. App. at 35.

On application of the pertinent law to the facts of this case 
shows that the veteran filed a written claim for medical 
benefits within one year from the date of his discharge from 
service.  The development conducted by the RO in response to 
that request demonstrated that the veteran's diabetes 
mellitus had its onset during active, honorable service.  
Service connection for purposes of treatment was established 
on that basis.  VA regulations require that even an informal 
claim, such as is claimed by the veteran, must demonstrate an 
intent to apply for an identified benefit.  In this case, the 
initial document signed by the veteran in March 1988 was 
ambiguous with  regard to whether the application for 
"medical benefits" evidenced an intention to claim 
entitlement to service connection for purposes of disability 
compensation.  However, in the course of completing the 
application, the veteran informed VA that he had a current 
disability, and that the disability was the result of a 
disease he had incurred in his recent period of active, 
honorable service.  Thus, the veteran submitted a written 
application for VA benefits, and demonstrated to VA that the 
elements of a claim for service connected disability 
compensation benefits were present.  Accordingly, with 
reasonable doubt resolved in the veteran's favor, his March 
1988 application must be considered an informal claim for 
service-connected disability compensation.  Cf. Mitscher v. 
West, 13 Vet App 123 (1999) (concluding that an application 
for burial benefits which indicated that the veteran's death 
was service-connected constituted an informal claim for 
dependency and indemnity compensation.). 

The record does not reflect that the RO fulfilled the 
requirements of section 3.155(a) by "forward[ing]" to the 
veteran an "application form" once it had received his 
informal claim of March 30, 1988. See 38 C.F.R. § 3.155(a).  
Accordingly, the one-year filing period for such application 
did not begin to run.  In the instant case, since the one- 
year period for filing a formal claim was never triggered, 
the March 30, 1988, date of the veteran's "informal claim" 
must be accepted, as a matter of law, as the date of his 
"claim" or "application" for purposes of determining an 
effective date under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§§ 3.1, 3.155(a), and 3.400.  Accordingly, the proper 
effective date for the award of service connection is the day 
following the date of discharge or release from service. 


ORDER

An effective date of February 24, 1988, is granted for 
service connection for diabetes mellitus.

REMAND

With regard to the evaluation of diabetes mellitus, the 
record reflects that subsequent to the statement of the case 
issued in May 1995, extensive medical evidence has been 
associated with the claims folder, which reflects treatment 
for diabetes.  In this regard 38 C.F.R. § 19.31 (1999), 
provides that '[a] Supplemental Statement of the Case, so 
identified, will be furnished to the appellant and his or her 
representative, if any, when additional pertinent evidence is 
received after a Statement of the Case or the most recent 
Supplemental Statement of the Case has been issued . . . ." 
38 C.F.R. § 19.31.  Inasmuch as the RO has not issued a 
supplemental statement of the case addressing the additional 
pertinent evidence which is of record, the case must be 
returned to the RO for completion of the requisite procedural 
development. 

It is further noted that inasmuch as the regulations 
pertaining to the rating of diabetes mellitus were revised 
effective June 6, 1996, during the pendency of the veteran's 
claim, he is entitled to evaluation of his disability under 
either the previously existing regulations or the newly 
amended regulations, - whichever is determined to be more 
favorable in his individual case.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991); VAOPGCPREC. 11-97.  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO should review the veteran's 
claim for a higher evaluation for 
diabetes mellitus, on the basis of all 
pertinent evidence of record to include 
that evidence received since the May 1995 
statement of the case, and all applicable 
law and regulations.  In so doing the RO 
should determine whether the rating 
criteria in effect prior to June 6, 1996, 
or the amended criteria are more 
advantageous to the veteran.  The RO must 
also take into account the laws and 
regulations applicable to the assignment 
of initial ratings, as explained by the 
U.S. Court of Appeals for Veterans Claims 
in Fenderson v. West, 12 Vet.App. 119 
(1999).
2.  In the event that the determination 
remains adverse to the veteran, he and 
his representative must be furnished a 
supplemental statement of the case which 
contains a summary of the applicable laws 
and regulations, with appropriate 
citations, and a discussion of the 
application of the laws and regulations 
to the facts.  The veteran and his 
representative should be given an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 


		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

 

